FILED
                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS         Tenth Circuit

                             FOR THE TENTH CIRCUIT                         November 27, 2018
                         _________________________________
                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court
 TRISTA RODRIGUEZ,

       Plaintiff - Appellant,

 v.                                                            No. 18-1306
                                                      (D.C. No. 1:18-CV-01237-LTB)
 NATIONWIDE HOMES, INC.; THE                                     (D. Colo.)
 MEADOWS PARK; TAMMY AKERS;
 DENNIS RUPP,

       Defendants - Appellees.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before HOLMES, MATHESON, and EID, Circuit Judges.
                 _________________________________

       Trista Rodriguez filed a pro se complaint in the district court against the

manufacturer of her mobile home, the mobile home park where she leased a lot, her

attorney, and the mobile home park’s attorney. She alleged various statutory and

constitutional claims about the condition of her mobile home and an eviction action

brought against her in state court. A magistrate judge ordered Ms. Rodriguez to file an


       *
         After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of this
appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore ordered
submitted without oral argument. This order and judgment is not binding precedent,
except under the doctrines of law of the case, res judicata, and collateral estoppel. It may
be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1 and
10th Cir. R. 32.1.
amended complaint complying with Federal Rule of Civil Procedure 8. The district court

dismissed that complaint without prejudice for failure to satisfy Rule 8 and because the

Rooker-Feldman doctrine barred Ms. Rodriguez’s attempt to challenge the state court’s

eviction judgment in federal court. Ms. Rodriguez now appeals. Exercising jurisdiction

under 28 U.S.C. § 1291, we affirm.

                                  I. BACKGROUND

                                 A. Factual Background

       In 2013, Ms. Rodriguez leased a mobile home from Nationwide Homes, Inc.

(“Nationwide Homes”). She executed a separate lease agreement on a lot at The

Meadows Park (“TMP”), a mobile home community in Colorado Springs, Colorado. In

June 2015, TMP served Ms. Rodriguez with a demand for unpaid rent, and filed a

detainer action in state court to evict her. Ms. Rodriguez sought to dismiss the action,

alleging the summons was not signed and her home was uninhabitable. She ultimately

settled with TMP for the unpaid rent, and judgment was entered in state court.

       Ms. Rodriguez retained attorney Tammy Akers to represent her in the eviction

proceeding and to bring a separate lawsuit against Nationwide Homes for breach of its

warranty of habitability based on the poor condition of the mobile home. Ms. Akers did

not file the lawsuit.1



       1
        The record provides little information as to why the suit was never filed. Ms.
Rodriguez attached to her complaint a 2016 email from Ms. Akers stating, “The separate
case you wanted to bring against mobile home manufacturer would have involved a great

                                             2
                                 B. Procedural Background

       On May 21, 2018, Ms. Rodriguez filed a pro se complaint in the United States

District Court for the District of Colorado against Nationwide Homes, TMP, Ms. Akers,

and Dennis Rupp, TMP’s attorney. The complaint alleged a litany of constitutional and

statutory violations, including unfair or deceptive practices affecting commerce under

15 U.S.C. § 45(a); “Gross Negligence, Exigent Health and Safety Failure to Disclose,

Fraud, Misrepresentation, [Americans with Disabilities Act] Disability and Housing

Discrimination;” ROA at 11, breach of fiduciary duty; breach of contract; and a variety of

state statutory violations. The magistrate judge ordered Ms. Rodriguez to file an

amended complaint, finding the original complaint lacked both a short and plain

statement of the grounds for the court’s jurisdiction and for her claims, as Federal Rule of

Civil Procedure 8(a) requires.

       On June 6, 2018, Ms. Rodriguez filed an amended complaint. The injuries it

alleged can be grouped into those (1) claiming Ms. Rodriguez suffered because of her

eviction proceeding and the ensuing settlement, (2) arising out of the poor condition of

her mobile home, and (3) resulting from her dealings with Ms. Akers.

       The district court dismissed Ms. Rodriguez’s amended complaint without

prejudice. It concluded that Ms. Rodriguez’s federal claims contained the same Rule 8

defects the magistrate judge had identified in the original complaint. It also noted that, to



deal of out of pocket cost for experts and depositions, which you had said you could not
afford. There was nothing else I could do to assist you. I am sorry.” ROA at 99.

                                              3
the extent Ms. Rodriguez sought to vacate the state court’s judgment in the eviction case,

the jurisdictional doctrine of Rooker-Feldman barred her claims. The district court then

declined to exercise supplemental jurisdiction over any state law claims Ms. Rodriguez

asserted because it had dismissed her federal claims.

       The court also denied Ms. Rodriguez’s motion to proceed in forma pauperis

(“ifp”) under 28 U.S.C. § 1915(a)(3) because “any appeal from [its] order would not be

taken in good faith.” ROA at 173. Ms. Rodriguez filed a timely notice of appeal and

moved to proceed ifp.

                                     II. DISCUSSION
       Because the Rooker-Feldman doctrine implicates a federal court’s subject matter

jurisdiction, we first consider its application by the district court. See PJ ex rel. Jensen v.

Wagner, 603 F.3d 1182, 1193 (10th Cir. 2010). We conclude the Rooker-Feldman

doctrine bars Ms. Rodriguez’s claims to the extent she seeks to undo the state court’s

judgment in the eviction case. We next review Ms. Rodriguez’s remaining federal claims

for sufficiency under Rule 8 and affirm the district court’s dismissal. Without any extant

federal claims, we affirm dismissal of Ms. Rodriguez’s state law claims. Finally, we

deny Ms. Rodriguez’s ifp motion.

                            A. Application of Rooker-Feldman

       We review the district court’s application of the Rooker-Feldman doctrine de

novo. In re Miller, 666 F.3d 1255, 1260 (10th Cir. 2012). Because Ms. Rodriguez




                                               4
proceeds pro se, we liberally construe her filings. See Erickson v. Pardus, 551 U.S. 89,

94 (2007).

       “The Rooker-Feldman doctrine precludes a losing party in state court who

complains of injury caused by the state-court judgment from bringing a case seeking

review and rejection of that judgment in federal court.” In re Miller, 666 F.3d at 1261.

Thus, “an element of the claim must be that the state court wrongfully entered its

judgment.” Campbell v. City of Spencer, 682 F.3d 1278, 1283 (10th Cir. 2012). When

applicable, the doctrine imposes a jurisdictional barrier “on lower federal courts

exercising appellate jurisdiction over state-court judgments.” Id. at 1281.

       To the extent Ms. Rodriguez asks us to review the state court’s judgment in the

eviction case, we conclude Rooker-Feldman bars her request. The amended complaint

contains several attacks on the judgment. Ms. Rodriguez alleges it was the result of

improper service because Mr. Rupp never signed the summons; that she was never

notified of the proceeding’s conclusion, which “impair[ed] [her] opportunity to file a

timely appeal,” ROA at 42; and more generally, that it violated her due process rights

under the “Fifth and Fourteenth Amendments.” ROA at 39.

       Although her desired remedy is unclear, Rooker-Feldman bars her request to the

extent it is based on an allegation that the state court’s judgment was defective. See

Williams v. HSBC Bank USA N.A., 681 F. App’x 693, 696 (10th Cir. 2017) (unpublished)

(concluding the Rooker-Feldman doctrine barred plaintiff’s request for return of home

that was allegedly “wrongfully foreclosed upon” in state court); Crawford v. Countrywide

                                             5
Home Loans, Inc., 647 F.3d 642, 646 (7th Cir. 2011) (same result where plaintiffs

claimed “foreclosure and eviction deprived them of their fundamental fairness and equal

protection rights” and that no “quasi-contractual theories” supported foreclosure).

                                    B. Rule 8 Sufficiency

         We next address Ms. Rodriguez’s federal claims about her home’s alleged

uninhabitability and her attorney’s alleged conduct. We review for abuse of discretion

the district court’s dismissal of Ms. Rodriguez’s complaint without prejudice under Rule

8(a). See Nasious v. Two Unknown B.I.C.E. Agents, 492 F.3d 1158, 1162 n.3 (10th Cir.

2007).

         Rule 8(a) provides that a complaint “must contain: (1) a short and plain statement

of the grounds for the court’s jurisdiction . . . ; (2) a short and plain statement of the claim

showing that the pleader is entitled to relief; and (3) a demand for the relief sought, which

may include relief in the alternative or different types of relief.” Fed. R. Civ. P. 8(a). We

have explained that a complaint “explain[ing] what each defendant did to [the plaintiff];

when the defendant did it; how the defendant’s action harmed him or her; and, what

specific right the plaintiff believes the defendant violated” is sufficient to satisfy Rule 8’s

“short and plain statement” standard. Nasious, 492 F.3d at 1163. If a complaint fails to

meet these basic pleading requirements, a district court may dismiss the action sua sponte

for failure to comply with Rule 8. See id. at 1161 & n.2.

         As noted above, we construe pro se pleadings liberally. See Diversey v. Schmidly,

738 F.3d 1196, 1199 (10th Cir. 2013). But we do not act as Ms. Rodriguez’s advocate.

                                               6
See Yang v. Archuleta, 525 F.3d 925, 927 n.1 (10th Cir. 2008). In analyzing the

sufficiency of any complaint, we “accept as true only the plaintiff’s well-pleaded factual

contentions, not [her] conclusory allegations.” Hall v. Bellmon, 935 F.2d 1106, 1110

(10th Cir. 1991).

       Like the district court, we confine our Rule 8 review to Ms. Rodriguez’s federal

claims. We agree that Ms. Rodriguez’s amended complaint fails to satisfy Rule 8’s

pleading requirements. The amended complaint does not include a valid jurisdictional

statement. In the portion alleging federal question jurisdiction under 28 U.S.C. § 1331,2

Ms. Rodriguez cites 28 U.S.C. § 5001, but she misunderstands that statute. Rather than

conferring jurisdiction, § 5001 provides that state law governs actions for personal

injuries that occur “in a place subject to the exclusive jurisdiction of the United States

within a State.” 28 U.S.C. § 5001. In addition, she lists various other statutes under

which her claims allegedly arise: federal prohibitions on discrimination in jury service,

28 U.S.C. § 1862; the Fair Housing Act; the Air Quality Act of 1967; the False Claims

Act; the Americans with Disabilities Act; and the Civil Rights Act of 1964. ROA at 39.

But she does not link any facts alleged in the amended complaint to any of these statutes.

The result—a laundry list of statutes without any explanation of how they provide federal

question jurisdiction—is far from a “plain” statement.


       2
        Under the “Jurisdiction” heading in her amended complaint, Ms. Rodriguez
checked the box for “federal question pursuant to 28 U.S.C. § 1331” and did not check
the box for “diversity of citizenship pursuant to 28 U.S.C. § 1332.” ROA at 36. She
does not otherwise claim that she and the defendants are citizens of different states.

                                              7
       Even if her insufficient statement of jurisdiction were not fatal to her case, the

amended complaint also lacks a short and plain statement of Ms. Rodriguez’s federal

claims. Ms. Rodriguez’s claims against Nationwide Homes concern water damage and

mold growth in the mobile home’s bathroom, which Ms. Rodriguez alleges caused her to

suffer an allergic reaction. The mold is the basis for Ms. Rodriguez’s “Non-Disclosure

Toxic Tort Claim.” ROA at 45. And because Nationwide Homes allegedly knew of

these defects before it leased the home, she claims the company engaged in “false

representation of known material facts.” Id. at 44. But Ms. Rodriguez does not state

what these misrepresentations were, when they were made, or which federal statutory or

constitutional rights they violated.

       Ms. Rodriguez’s amended complaint contains neither a “short and plain statement

of the grounds for the court’s jurisdiction” nor a “short and plain statement showing that

the pleader is entitled to relief” sufficient to meet the demands of Rule 8. We are

satisfied the district court did not abuse its discretion with its Rule 8 ruling.

                                       C. State Law Claims
       Ms. Rodriguez’s remaining claims arise under state law. In particular, her

allegations about Ms. Akers appear to claim professional negligence under state law.

Without any federal claims over which to exercise original jurisdiction, the district court

properly declined to exercise supplemental jurisdiction over any state law claims Ms.

Rodriguez raises. See 28 U.S.C. § 1367(c)(3).




                                               8
                                      D. Ifp Status
       Ms. Rodriguez’s brief on appeal restates the allegations she raised in her amended

complaint. We conclude Ms. Rodriguez presents no “reasoned, nonfrivolous argument

on the law and facts in support of the issues raised on appeal.” Watkins v. Leyba, 543

F.3d 624, 627 (10th Cir. 2008) (quotations omitted). We therefore deny Ms. Rodriguez’s

motion to proceed ifp.

                                  III. CONCLUSION

      We affirm the district court’s order dismissing Ms. Rodriguez’s amended

complaint without prejudice and deny her motion to proceed ifp.



                                                Entered for the Court


                                                Scott M. Matheson, Jr.
                                                Circuit Judge




                                            9